1    2 pgs.
     Ted A. Greene (SBN 220392)
2    Michael D. Maloney (SBN 208297)
     LAW OFFICES OF TED A. GREENE, INC.
3    1912 F Street, Suite 110
4    Sacramento, CA 95811
     T: (916) 442-6400
5    F: (916) 266-9285
     Email: tgreene@tedgreenelaw.com; mmaloney@tedgreeenelaw.com
6

7
     Attorneys for Plaintiff
8    GENET HABTEMARIAM

9
                                   UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
      GENET HABTEMARIAM,                             Case No. 2:16-cv-01189-MCE-GGH
12
                  Plaintiff,                          [Consolidated with 2:16-cv-01839-MCE-GGH]
13
             vs.                                     ORDER ON REQUEST FOR DISMISSAL
14
       VIDA CAPITAL GROUP, LLP; US
15     MORTGAGE RESOLUTION; PNC
       BANK, NATIONAL ASSOCIATION;
16     GATEWAY BANK, N.A.; DOES 2 to
       50 inclusive,
17
                        Defendant.
18

19          On October 23, 2017, Plaintiff Genet Habtemariam submitted a Request for Dismissal as to
20   Defendant Gateway Bank, N.A., in the above-titled matter. Accordingly, the matter is DISMISSED
21   with prejudice as to Defendant Gateway Bank. This case shall proceed on Plaintiff’s remaining
22   claims against the remaining defendants.

23          IT IS SO ORDERED.

24   Dated: March 13, 2019

25

26

27

28


                                                  1
                                     ORDER ON REQUEST FOR DISMISSAL
